ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for reciprocal discipline against respondent Allan R. Hawkins, III, who was suspended from the practice of law in the State of Texas in 1997, suspended from the practice of law in the State of North Dakota in 2001, disbarred in the State of Texas in 2003, and suspended from the practice of law in the State of Arizona in 2011. The Director has also filed an application for suspension under Rule 12(c), Rules on Lawyers Professional Responsibility, based on evidence that respondent cannot be found in Minnesota to respond to the petition for reciprocal discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Allan R. Hawkins, III, be, and the same is, suspended from the practice of law. Within one year from the date of this order, respondent may move this court for vacation of the order of suspension and for leave to answer the petition for disciplinary action. If respondent fails to appear in this matter within one year of *363the date of filing of this order, the allegations of the petition for disciplinary action shall be deemed admitted.
BY THE COURT:
/s/ Alan C. Page Associate Justice